Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/22 was filed after the mailing date of the Corrected Notice of Allowance on 3/30/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 9, in line 2, the dependency on claim 8 is changed to claim 1. Therefore, line 2 is replaced with the following: “according to claim 1, wherein the acquiring a type of the deformation comprises:”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Ridder et al. (US 2018/0197578) and Jones et al. (US 2012/0179757) do not teach nor suggest in detail the format the limitation of “wherein the acquiring a state serial number of a current image further comprises: acquiring the extent of the deformation on the image; in response to determining that the extent of the deformation on the image is greater than a first threshold, setting a value of a deformation bit to be true and acquiring the state serial number of the current image; in response to determining that the extent of the deformation on the image is less than the first threshold and the value of the deformation bit is true, increasing the state serial number of the current image by one to acquire a first state serial number; and determining a remainder acquired by dividing the first state serial number by a total number of state serial numbers, as the state serial number of the current image” as recited in independent claims 1, 11, 12 and 13 (paragraphs 16, 27, 80-83 and 99 of Applicant’s enabling portions of the specification). Ridder and Jones only teaches of systems wherein deformations/effects are implemented on a to be processed image based on the attribute value of the audio file. 
Furthermore, the claimed limitations of “wherein the acquiring a state serial number of a current image further comprises: acquiring the extent of the deformation on the image; in response to determining that the extent of the deformation on the image is greater than a first threshold, setting a value of a deformation bit to be true and acquiring the state serial number of the current image; in response to determining that the extent of the deformation on the image is less than the first threshold and the value of the deformation bit is true, increasing the state serial number of the current image by one to acquire a first state serial number; and determining a remainder acquired by dividing the first state serial number by a total number of state serial numbers, as the state serial number of the current image” in independent claims 1, 11, 12 and 13 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-7, 9 and 11-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481